              Case 13-12673-MAM            Doc 677     Filed 11/20/18    Page 1 of 27



                             0UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    West Palm Beach Division
                                     www.flsb.uscourts.gov
IN RE:

BARTHOLOMEW FRANCIS CASO,                                      Case No: 13-12673-MAM

       Debtor.                                                 Chapter 11 Case
__________________________/                                    Jointly Administered1


         DEBTOR'S STANDARD MONTHLY OPERATING REPORT (INDIVIDUAL)

                                           FOR THE PERIOD

                                 FROM October 1, 2018 TO October 31, 2018


Comes now the above-named debtor and files its Monthly Operating Reports in accordance with
the Guidelines established by the United States Trustee and FRBP 2015.


                                                          /s/ David Lloyd Merrill
Bartholomew Francis Caso                                David Lloyd Merrill, Esq.
511 Cypress Crossing                                    THE ASSOCIATES
Wellington FL 33414                                     1525 Prosperity Farms Road, Suite B
                                                        West Palm Beach, FL 33403
                                                        (o) 1.561.877-1111
                                                        (f) 1.772.409.6749




         1Administratively
                             consolidated with In Re: Amalia Elizabeth Caso, Case No. 16-10666-MAM.
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 2 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 3 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 4 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 5 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 6 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 7 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 8 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 9 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 10 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 11 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 12 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 13 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 14 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 15 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 16 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 17 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 18 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 19 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 20 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 21 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 22 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 23 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 24 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 25 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 26 of 27
Case 13-12673-MAM   Doc 677   Filed 11/20/18   Page 27 of 27
